Case 1:20-cv-02983-GBD Document 31 Filed 03/16/21 Page 1 of 2

Ds Ne nem A tian
ah Hae te a
Aries ee) ~o -

og

PARAS an]

UNITED STATES DISTRICT COURT Mew rapie eye
SOUTHERN DISTRICT OF NEW YORK POAT Fi

 

:
a
‘
i

MO RTE R ve

 

 

 

wn ee eee x so ten  f
CATHERINE TINELLI, individually and on behalf of — : © vere 1 @ OF.
all others similarly situated, pseraninnnsoc) 1 creunccennecne ace
Plaintiff, ORDER
-against- 20 Civ. 2983 (GBD)

COSTCO WHOLESALE CORPORATION.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

Oral argument scheduled for March 24, 2021 at 10:30 a.m. is rescheduled to 11:30 a.m.
and will occur as a videoconference using the Skype platform.

To optimize the quality of the video feed, only the Court, Plaintiff's counsel, and
Defendant’s counsel will appear by video for the proceeding; all others will participate by
telephone. Due to the limited capacity of the Skype system, only one counsel per party may
participate. Co-counsel, members of the press, and the public may access the audio feed of the
conference by calling (917) 933-2166 and entering the code ID 122311039,

To optimize use of the Court’s video conferencing technology, all participants in the call

must:

1. Use a browser other than Microsoft Explorer to access Skype for Business;
2. Position the participant’s device as close to the WiFi router as is feasible;
3. Ensure any others in the participant’s household are not using WiFi during the
period of the call;
4. Unless the participant is using a mobile telephone to access Skype for
Business, connect to audio by having the system call the participant;
If there is ambient noise, the participant must mute his or her device when not speaking.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of those

 

 
Case 1:20-cv-02983-GBD Document 31 Filed 03/16/21 Page 2 of 2

accessing the conference — whether in listen-only mode or otherwise — are reminded that
recording or rebroadcasting of the proceeding is prohibited by law.

To the extent that there are any documents relevant to the proceeding, counsel should
submit them to the Court (by email or on ECF, as appropriate) at least 24 hours prior to the

proceeding.

Dated: New York, New York
March 16, 2021

SQORDERED. MAR 1 6 20211

GEYRG . DANIELS
ed States District Judge

 
